FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                       UNITED STATES COURT OF APPEALS                     June 6, 2013
                                                                     Elisabeth A. Shumaker
                                       TENTH CIRCUIT                     Clerk of Court



 MARK ANDRES GREEN,
                Plaintiff–Appellant,                           No. 12-5201
           v.                                    (D.C. No. 4:12-CV-00296-CVE-FHM)
 PERSHING, LLC; JOHN DOES 1-20,                                (N.D. Okla.)
                Defendants–Appellees.


                              ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff Mark Green, proceeding pro se, appeals the district court’s entry of

judgment on the pleadings in favor of Defendant Pershing, LLC. All of Plaintiff’s claims

against Defendant arose from Defendant’s compliance with an Internal Revenue Service

notice of levy regarding Plaintiff’s individual retirement account. The district court

concluded that Plaintiff was barred from obtaining relief against Defendant pursuant to 26


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
U.S.C. § 6332(e), which provides that a third party who surrenders property to the IRS in

accordance with a levy “shall be discharged from any obligation or liability to the

delinquent taxpayer and any other person with respect to such property or rights to

property arising from such surrender or payment.” The court accordingly granted

Defendant’s motion for judgment on the pleadings.

       We see no error in this ruling. Plaintiff’s arguments regarding the validity of the

levy are misplaced and would be “properly considered in a suit against the IRS and not

against [Defendant].” Burroughs v. Wallingford, 780 F.2d 502, 503 (5th Cir. 1986) (per

curiam). Questions about the validity of a levy “are not valid reasons for refusing to

honor a levy.” United States v. Moskowitz, Passman & Edelman, 603 F.3d 162, 166 (2d

Cir. 2010) (internal quotation marks omitted). Indeed, § 6332(e)’s protections are “not

limited to levies which survive challenges to their validity.” Moore v. Gen. Motors

Pension Plans, 91 F.3d 848, 851 (7th Cir. 1996) (per curiam). Nor is there any merit to

Plaintiff’s argument—based upon the long-defunct 1939 tax code and cases interpreting

it—that Defendant should not have complied with the levy because it was not executed

via a warrant of distraint. When dealing with intangible property, such as Plaintiff’s

individual retirement account, the IRS effectuates a levy “by the sole act of serving notice

of levy upon the third party holding the property.” Kane v. Capital Guardian Trust Co.,

145 F.3d 1218, 1221 (10th Cir. 1998). The IRS did so in this case, Defendant

appropriately complied with the notice of levy, and § 6332(e) now protects Defendant

from liability.

                                            -2-
       For substantially the same reasons given by the district court, we AFFIRM the

district court’s entry of judgment in favor of Defendant and against Plaintiff.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-